Citation Nr: 1447162	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent, prior to June 29, 2010; in excess of 30 percent, prior to January 14, 2012; and in excess of 50 percent, from January 14, 2012.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to April 1988 and from April 1990 to August 2004, with an additional 3 years prior active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When this case was previously before the Board in January 2012, the Board remanded the issue on appeal.  The Board also found that the record reasonably raised the issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  The Board remanded this issue as well.  

In a July 2012 rating decision, TDIU was granted, effective November 21, 2011.  


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, prior to June 29, 2010, the Veteran's PTSD did result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it did not result in occupational and social impairment with reduced reliability and productivity.  

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, from June 29, 2010, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; it did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, from November 21, 2011, the Veteran's PTSD resulted in total occupational.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial evaluation, but not higher, for PTSD, prior to June 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 50 percent initial evaluation, but not higher, for PTSD, from June 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a 100 percent initial evaluation for PTSD, from November 21, 2011, have been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The current appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

With regard to the duty to assist, the claim's file contains VA medical records, private medical records, lay statements, VA examination reports and the transcript of a February 2009 hearing before a Decision Review Officer.  A March 2009 VA memorandum documents that VA had determined that Social Security records were unavailable for review.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted during the appeal period, including in March 2008 and July 2010.  The Board finds that the VA examinations conducted in this case are adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and provide rationales for any opinions offered.  The examiners consider the Veteran's medical history, including his lay reports of his symptomatology; describe the Veteran's disability in sufficient detail; and fully describe the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the claim, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The Rating Schedule provides that a 30 percent evaluation for PTSD is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Prior to June 29, 2010

Based on a thorough review of the evidence, the Board finds that the evidence supports a 30 percent initial evaluation, prior to June 29, 2010, for PTSD.  The preponderance of the evidence is against an initial evaluation in excess of 30 percent, prior to June 29, 2010.  

In statements to VA received from May 2009 to January 2010, the Veteran described increased memory problems and moodiness.  He sometimes forgot to perform or complete tasks.  Panic attacks occurred 2 to 3 times a week.  Outside the family, he associated with two friends.  He attended church but did not participate in any other social activities.  He was very suspicious and remained on high alert. 

In March and September 2009, a physician provided the Veteran with work excuses.  One was to provide the Veteran time to establish appropriate sleep patterns.  The reason for the other excuse was not provided.

VA treatment reports reflect that the Veteran complained of problems with lethargy and concentration.  He experienced combat related dreams.  The Veteran worked full-time as a paralegal.  In July 2009, he received a Global Assessment of Functioning (GAF) score of 50.  He would get angry with people at work, and came close to hurting someone in September 2009.  

The March 2008 VA examination found that the Veteran reported a history of sleeping with a .38 underneath his pillow, a shotgun under the bed and a rifle in the bedroom closet.  He reported complaints of being hypervigilant and getting up several times through the night to check the security of his home.  He reported difficulty with large crowds of people and an explosive temper and being easily agitated.  He had combat-related nightmares once or twice a week.  He was unable to attend football games, fairs or concerts, or go to the mall.  He preferred to be alone.  He also reported problems combating intrusive thoughts, nightmares, flashbacks, anxiety, worry, fatigue, insomnia and exaggerated startle response.  He reported that currently he was getting about 4 hours of sleep a night.  He denied any suicidal/homicidal ideation or any previous attempts of suicide.

The examiner described the Veteran's psychiatric symptoms as daily and mild in severity.  

On examination, the Veteran was alert, well-oriented to the purpose of the interview, cooperative and attentive with no guarding or evasiveness.  His psychomotor activity was normal and his mood was mentally tired with a constricted affect.  Thought processes and content were goal directed and coherent with no evidence of any obsessions or compulsions.  There was no evidence of any delusional thinking and the Veteran had no suicidal/homicidal ideations or audio/visual hallucinations.  The Veteran's memory was intact with fair insight and judgment.  

The GAF score was 65.  The examiner commented that this score reflected mild impairment in the Veteran's industrial and social functioning. The Veteran had transient and expectable reactions to psychosocial stressors.  He was able to participate in meaningful interpersonal relationships with family members only.  The Veteran was socially isolated but currently employed.  The examiner stated that he or she identified no major industrial problems and there were no observable impairments in thought processes or communication skills.

The Board finds that the foregoing shows that the Veteran's PTSD most closely approximated the criteria for a 30 percent initial evaluation, prior to June 29, 2010.  38 C.F.R. § 4.7.

The March 2008 VA examination report shows that the Veteran's PTSD symptoms, prior to June 29, 2010, did include such symptoms as anxiety, suspiciousness and chronic sleep impairment.  Diagnostic Code 9411. 

The Veteran's GAF score of 65 also shows that his PTSD symptoms warranted a 30 percent initial evaluation, prior to June 29, 2010.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2013).  

According to the GAF Scale, a score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships (emphasis in original).  Thus, the Veteran's GAF score of 65 shows that his PTSD did result in mild symptoms, prior to June 29, 2010.  

The Board also finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 30 percent for PTSD, prior to June 29, 2010.  The foregoing records show that the Veteran did not have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Diagnostic Code 9411.  

Moreover, the evidence shows that the symptoms that the Veteran did have did not result in occupational and social impairment with reduced reliability and productivity, as required for a 50 percent evaluation.  See Vazquez-Claudio, supra.

From June 29, 2010

The Board next finds that the evidence supports an evaluation of 50 percent, from June 29, 2010.  The preponderance of the evidence is against an evaluation in excess of 50 percent, from June 29, 2010.

VA treatment records reflect that in December 2010, the Veteran reported hyper arousal, hypervigilance and sleep difficulties.  He stated that his brother was the only person he trusted, and that the only other time he could relax was when his kids are around. 

The report of the July 2010 VA examination provides that the Veteran presented to the examination stating he was not doing well.  His main problem was that he did not trust anybody, and would kill anyone in his defense.  The examiner noted that this was contradictory to what the Veteran had been reporting during his treatment sessions.  He had recently stated that he moved all the guns from his home, but now stated he kept loaded guns.  The Veteran reported that his sleep remained poor and with nightmares.  He had recently been upset and depressed upon hearing of the deaths of friends.  He did not like crowds, and had a low frustration level and difficulties getting along with others.  He expressed feelings of chronic anxiety and nervousness and stated that loud noises caused a startled response.  He denied hallucinations and delusions, but did admit paranoia.  He avoided war related conversations and television programs.  The Veteran lived alone and besides family did not report meaningful social relationships. 

On examination, the Veteran's behavior was normal.  His speech displayed normal volume, rate and rhythm.  His eye contact was poor, and he appeared guarded and paranoid.  The Veteran denied suicidal/homicidal ideations and no delusional thoughts were noted.  The Veteran's thought process was coherent, goal directed and logical.  His memory was intact, his insight was limited and his judgment was adequate. 

The Axis I diagnosis was PTSD, chronic, moderate.  The GAF score was 55 due to PTSD, and 55 overall.  The examiner noted that the Veteran admitted some paranoid ideations but did not manifest other significant psychotic symptoms.  The Veteran's overall GAF of 65 (sic), and GAF score of 55 for PTSD, reflected moderate impairment in industrial and social functioning.  The Veteran identified problems at work, where he had had difficulty getting along with people and staying focused.  His chronic psychiatric problems limited his employability.  His social life had been significantly compromised due to his psychiatric symptoms.  The Veteran was divorced, had limited social support and preferred to be isolated and avoid meaningful interpersonal social relationships.  

The foregoing records show that the Veteran's PTSD most closely approximated the criteria for a 50 percent initial evaluation, from June 29, 1010.  38 C.F.R. § 4.7.  

During this time, the Veteran's PTSD symptoms (which included poor sleep, chronic anxiety, paranoia, startle response, irritability and fatigue) resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.  

The Veteran's GAF score of 55 also shows that his PTSD symptoms warranted a 50 percent initial evaluation for this period.  According to the GAF Scale, a score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  Thus, the Veteran's GAF score of 55 shows that his PTSD resulted in moderate symptoms during this period.  

The Board also finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 50 percent for PTSD for this period.  The foregoing records show that the Veteran did not have such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).  Diagnostic Code 9411. 

Moreover, the evidence shows that the symptoms that the Veteran did have did not result in occupational and social impairment with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent evaluation.  See Vazquez-Claudio, supra.

From November 21, 2011

The Board observes that a July 2012 rating decision granted the Veteran a TDIU, finding that he was unable to secure or follow a substantially gainful occupation as a result of service-connected cluster headaches and PTSD.  The effective date was November 21, 2011, the day after the Veteran was terminated from full time employment.  

The evidence includes a November 2011 Statement of Examining Physician for the Public Employees' Retirement System of Mississippi (Statement).  The Veteran's treating physician completed the form.  He noted that he had treated the Veteran at least 12 times in the last year.  The Veteran's principle diagnosis was PTSD.  As a result of the PTSD, the Veteran suffered poor concentration and memory.  He specified that the Veteran was "unable to work due to PTSD."  He further explained that the Veteran "cannot concentrate."  The Veteran's job involved court proceedings and finding deadbeat fathers.  

The Board finds that the Statement makes it clear that, regardless of the severity of any of his other service-connected disabilities, the Veteran's service-connected alone PTSD precludes employment.  The Statement carries great probative value.  It is based on current examination results and the treating physician's own personal knowledge of the Veteran's case.  The treating physician explained the opinion with references to the Veteran's PTSD symptoms that actually precluded employment.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the Veteran's unemployability, due to service-connected PTSD, warrants a 100 percent evaluation from November 21, 2011.  While the record does not show that the Veteran has all the symptoms listed in Diagnostic Code 9411 as warranting a 100 percent evaluation, the list is not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  See Mauerhan, supra.  The evidence does show that the Veteran suffers PTSD symptoms or effects that cause occupational or social impairment equivalent to those listed in the General Formula as warranting a 100 percent evaluation.  Thus, a 100 percent initial evaluation, from November 21, 2011, is warranted.  Id. at 443.  See also Sellers, supra. 

The Board is aware of the Veteran's contentions in support of the claimed higher initial evaluations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's PTSD during the relevant time periods has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the treatment records and examination reports) directly address the criteria under which the Veteran's PTSD is evaluated.

The Veteran and his witnesses are competent to report any symptoms that would require only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  Nevertheless, they have not asserted that his disability resulted in symptoms that caused the occupational and social impairment that is required for an evaluation in excess of 30 percent, prior to June 29, 2010, or the occupational and social impairment that is required for an evaluation in excess of 50 percent, from June 29, 2010. 

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability, throughout the appeal period.  The record shows that the Veteran's PTSD has resulted in occupational and social impairment with different levels of severity.  The rating criteria address such results.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is entitled to a 30 percent initial evaluation for PTSD, prior to June 29, 2010; a 50 percent initial evaluation, from June 29, 2010; and a 100 percent initial evaluation from November 21, 2011.  The preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 30 percent, prior to June 29, 2010, or an initial evaluation in excess of 50 percent, from June 29, 2010.  As the preponderance of the evidence is against the higher initial evaluations, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for PTSD of 30 percent, but not higher, prior to June 29, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial evaluation for PTSD of 50 percent, but not higher, from June 29, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial evaluation for PTSD of 100 percent, from November 21, 2011, is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


